                                     1   Eric B. Hull (#291167)
                                         KERCSMAR & FELTUS PLLC
                                     2
                                         100 Wilshire Boulevard, Suite 700
                                     3   Santa Monica, California 90401
                                         Telephone: (310) 566-8176
                                     4   Facsimile: (480) 421-1002
                                     5   ebh@kflawaz.com

                                     6   Gregory B. Collins (admitted pro hac vice)
                                         Sean J. O’Hara (admitted pro hac vice)
                                     7   KERCSMAR & FELTUS PLLC
                                     8   7150 East Camelback Road, Suite 285
                                         Scottsdale, Arizona 85251
                                     9   Telephone: (480) 421-1001
                                         Facsimile: (480) 421-1002
                                    10
                                         gbc@kflawaz.com
                                    11   sjo@kflawaz.com
                                    12
100 Wilshire Boulevard, Suite 700




                                         Attorneys for Plaintiff
 Santa Monica, California 90401
    Kercsmar & Feltus PLLC




                                    13
        (310) 566-8176




                                    14                     IN THE UNITED STATES DISTRICT COURT

                                    15                  FOR THE EASTERN DISTRICT OF CALIFORNIA

                                    16
                                         Rillito River Solar LLC dba EcoFasten Solar, Case No. 2:17-cv-00181-TLN-CKD
                                    17   an Arizona limited liability company,
                                    18                        Plaintiff,               ORDER GRANTING REQUEST TO
                                    19          v.                                     SEAL DOCUMENTS
                                    20
                                         Bamboo Industries LLC dba SolarHooks, a
                                    21   Delaware limited liability company,
                                    22                        Defendant.
                                    23
                                    24         Having considered the unopposed Request to Seal Documents submitted by
                                    25   Plaintiff Rillito River Solar, LLC dba EcoFasten Solar (“EcoFasten”), and good cause
                                    26   appearing, the Request to Seal Documents is GRANTED.
                                    27         The Court finds particularized good cause to seal the Expert Report of Scott D.
                                    28   Hampton, CPA/ABV/CFF and its attachments (the “Report”) because of the potential for

                                                                                  1
                                     1   commercial harm to both parties from the dissemination of commercially sensitive

                                     2   information contained in the Report.

                                     3          The Clerk shall file the Report under seal. The Report shall remain sealed unless

                                     4   and until this Court orders it to be unsealed.

                                     5          IT IS SO ORDERED.

                                     6   Dated: January 25, 2019

                                     7
                                     8
                                     9                                Troy L. Nunley
                                                                      United States District Judge
                                    10
                                    11
                                    12
100 Wilshire Boulevard, Suite 700
 Santa Monica, California 90401
    Kercsmar & Feltus PLLC




                                    13
        (310) 566-8176




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                          2
